Citation Nr: 1540643	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  03-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1966 to June 1970.  

This case has a complex procedural history, originating from an August 2002 Department of Veterans Affairs (VA) Regional Office (RO) rating decision, which, in pertinent part, declined to reopen a previously denied claim of service connection for head injury residuals.

In April 2004, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In November 2004, the Board determined that  new and material evidence had not been received that was sufficient to reopen the Veteran's head injury residuals claim.  The Veteran appealed that unfavorable determination to the United States Court of Appeals for Veterans Claims (CAVC).  Pursuant to a May 2006 Joint Motion for Remand, the CAVC vacated the November 2004 decision and remanded the Veteran's petition to reopen his claim to the Board for re-adjudication.  The Board, in turn, twice remanded that issue to the Agency of Original Jurisdiction (AOJ), before deciding in November 2012 to reopen the underlying claim and to then remand it for further evidentiary development.  

Coincident with the November 2012 remand of the above-captioned claim,            the Board issued a separate decision denying service connection for Type II diabetes mellitus.  Notably, the Veteran did not file a motion with the Board for reconsideration of that decision, nor did he submit a timely appeal to the CAVC.  As such, that decision is now final.  It follows that, notwithstanding the evidence and argument that the Veteran and his representative have continued to submit regarding his diabetes claim, the Board is without jurisdiction to further address  that issue.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Rather, the only issue that remains on appeal is the one that is listed on the title page.  Regrettably, that issue is still not yet ripe for appellate adjudication and must again be REMANDED to the AOJ.


REMAND

As noted in the prior remand, the Veteran contends that he has residuals of a head injury due to an April 1970 motor vehicle accident during service in which he hit the roof of the car.  He has also alleged a head injury from pugil stick training during basic training.  Service treatment records are negative for any complaint, treatment, or diagnosis of any head injury or abnormality.  In April 1970, the Veteran had an automobile accident where his vehicle ran into the back of another car and hit a concrete median strip.  His only complaint noted was back pain.  On separation examination in June 1970, the Veteran made no complaints regarding his head, and there were no findings or diagnoses of any head or neurological abnormalities.  

While the Veteran has alleged significant head injury during a car accident in service, as well as an injury during pugil stick training, the Board questions the reliability of the information provided by the Veteran concerning the claimed head injury(ies) in service.  First, the service treatment records reveal no complaints regarding a head injury, to include on a separation examination approximately 42 days after the car accident.  Moreover, there was no mention of any head injuries at the time of his September 1980 VA toxic exposures examination, nor on his July 1983 VA examination.  In a July 1997 statement, the Veteran stated that he did not remember the car accident until he was hospitalized in May 1993 when a double set of high powered lines behind building 9 caused him to have a flashback to the accident and then he filed a claim for service connection.  Thus, it is unclear whether his recall of the event is based on his reported flashback in May 1993 versus his actual recall of the accident.  Indeed, in his 1997 hearing testimony, he first stated he could not remember the accident, then stated that all he remembered was hitting his head.  At other times he has alleged multiple details following the accident, including being left at the scene after cranes removed the crash, being told to go to a bus depot to get a ride, and various other details that seem inconsistent with his reported inability to remember the accident.  

Additionally, over the years, he has variously alleged his "brain damage" is due to Agent Orange, toxic exposures at work, and incorrect medication, until ultimately blaming his car accident for all of his problems.  In later reports to private providers, he has noted his problems occurring after experiencing post-service head injuries.  Specifically, in an October 2002 private medical report, the Veteran gave a history  of a fall in April 1990, at which time he reportedly sustained a closed head injury.  According to the Veteran, he had not been the same since the time of that incident.  He was consequently diagnosed with brain injury, seizure disorder, and major depression.  In a November 2003 private medical report, the Veteran indicated      that he injured his head in April 2000 when he fell in a convenience store and lost consciousness.  He was consequently diagnosed with traumatic brain injury, benign positional vertigo, and posttraumatic headaches.  The Veteran also testified at his September 1994 hearing that he had sustained trauma to the forehead on the job after active service when a door locking device on the back of a tractor trailer struck him.  During a September 1998 treatment session, he also contended that his exposure to a chemical in October 1989 ultimately resulted in him having a seizure in April 1990 that caused a head injury.   

In short, his allegations of significant head injuries in service are of questionable reliability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the   lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Nonetheless, the Board notes that a private physician opined in April 1997 that with regard to the Veteran's SPECT studies     of the brain, there did "seem to be" some relationship to an accident in the past.  However, this opinion is speculative in nature and does not identify whether such accident occurred during service or post service.  

For the reasons set forth above, the Board finds that a VA examination and medical opinion is necessary.  While his service treatment records do not show treatment for a head injury, the Veteran was involved in a car accident, described at the time of treatment as running into the back of a car and a concrete median, and resulted in a compliant of back pain.  As it does not appear that the prior remand instruction concerning conducting an examination was undertaken, such is required on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its own remand orders).

Additionally, in the prior remand, the Board expressly directed the AOJ to obtain the necessary authorization from the Veteran and to then elicit records from all non-VA medical care providers who had treated him for residuals of head trauma.  

The subsequent evidence of record includes email correspondence, dated May 21, 2013, which confirms that the Pittsburgh RO "received [the Veteran's] file from the Board, with instructions to complete development in support of [his] claim for [e]ntitlement to service connection for residuals of a head injury."  That email correspondence further indicates that the RO received a three-disc set of service    and post-service medical records - including surgical and X-ray records generated by the University of Pittsburgh Medical Center (abbreviated as "UPMC") - which were uploaded to a repository that was specifically labeled as a "temporary file."  However, none of the contents of that temporary file appear to have been uploaded to Virtual VA, or to the Veterans Benefits Management System (VBMS).  

In contrast, there is an internal notation in VBMS, dated May 29, 2015, which references the Pittsburgh RO's ongoing efforts to address the Board's November 2012 remand directives.  Nevertheless, there is no evidence of substantial compliance with the Board's directives to elicit the Veteran's relevant non-VA medical records.  Nor is there any evidence, such as a recent supplemental statement of the case (SSOC), indicating that the claim has been re-adjudicated by the AOJ prior to its recertification to the Board.  Hence, while the Board sincerely regrets the additional delay in this long-pending appeal, it has no discretion but to remand the case once again so that the requisite development and re-adjudication can be undertaken, and the claims file can be updated accordingly.  

Finally, the Board recognizes that, in contrast with the above-mentioned November 2012 directives, its request for VA treatment records has met with substantial compliance.  Nevertheless, as a final decision in this case is already being deferred on other grounds, the Board finds that, on remand, additional efforts should also be undertaken to obtain the Veteran's most recent VA records and to associate those records with the electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of all medical practitioners who have treated him for the residuals of head trauma throughout the pendency of this appeal.  After securing the necessary release, obtain copies of such records and associate them with the electronic claims file.  

In particular, efforts should be undertaken to obtain a three-disc set of service and post-service medical records - including surgical and X-ray records generated by the UPMC - which were associated with the Veteran's temporary file, as noted in a May 21, 2013, congressional email response from an official at the Pittsburg RO. 

2.  Obtain and associate with the electronic claims file all relevant VA medical records dated since August 23, 2013.  

3.  After completing the foregoing directives to the extent possible, schedule the Veteran for a VA examination with a licensed neurologist to determine whether he suffers from any current residuals of a head injury, and if so, whether they are attributable to his active service.

The entire electronic claims file must be made available to, and be reviewed by, the examining neurologist.  Following this evidentiary review, and upon completion of a comprehensive examination - including all necessary clinical testing - the neurologist should provide an opinion as to whether the Veteran suffers from residuals of a head injury, and provide the relevant diagnoses.  Then, the neurologist should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any current head injury residual disability is related to a car accident in service, described at the time of treatment for back pain as running into the back of a car and a concrete median, or his contention of being hit in the head by a pugil stick during basic training, versus various post-service injuries.  The examiner is advised that the Veteran's contention of serious head injury in service may be of questionable reliability.  

The VA examiner should provide a detailed rationale for any opinions rendered.  

4.  Following completion of the foregoing directives, and after undertaking any other necessary development, re-adjudicate the issue on appeal.  If any benefits sought remain denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board for further disposition, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a final decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

